, AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                      UNITED STATES DISTRICT C
                                            SOUTHERN DISTRICT OF CALIFO                          ,c,•r0iicr ca1.m,-
                                                                                               Lit.ERK I i R ,._,
               UNITED STATES OF AMERICA                                JUDGMENT IN 'l~WJ:M~~~i:.'€1\~ALl\c:t;~i,~
                                                                       (For Revocation of P      tion 01 Sup& ,tse      r:t·"..J, V
                                 V.                                    (For Offenses Committed On or After November I, 1987)

                JAVIER CHAVARIN-GARCIA                                    Case Number:        16CR1587-DMS

                                                                       Martin Molina CJA
                                                                       Defendant's Attorney
  REGISTRATION NO.                17786298
  •-
  THE DEFENDANT:
  12:1 admitted guilt to violation of allegation(s) No.       1 and2

  D    was fouod guilty in violation ofallegation(s) No.    _ _ _ _ _ _ _ _ _ _ _ _ after denial of guilty.

  Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

  Allegation Number                   Nature of Violation
                 I                    Failure to complete home detention
                2                     Unauthorized entry into Mexico without permission of the court or probation officer




       Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
  The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
          IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
  change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
  judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
  material change in the defendant's economic circumstances.

                                                                        December 11 2012
                                                                        Date of Imposition of Sentence~



                                                                        HON. Dana ~ Y bM.abraw
                                                                        UNITED STATES DISTRICT WDGE
· AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 DEFENDANT:                JAVIER CHAVARIN-GARClA                                                   Judgment - Page 2 of 2
 CASE NUMBER:              16CR1587-DMS

                                                  IMPRISONMENT
  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
  EIGHT (8) MONTHS.




  •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
  ~     The court makes the following recommendations to the Bureau of Prisons:
        Defendant receive psychiatric treatment as needed.




  •     The defendant is remanded to the custody of the United States Marshal.·

  •     The defendant shall surrender to the United States Marshal for this district:
        •    at _ _ _ _ _ _ _ _ AM.                            on
        •     as notified by the United States Marshal.

        The defendant shall surrender for service of sentence at the institution designated by the Bureau of
  •     Prisons:
        •     on or before
        •     as notified by the United States Marshal.
        •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
  I have executed this judgment as follows:

        Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

  at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                      By                     DEPUTY UNITED STATES MARSHAL




                                                                                                        16CR1587-DMS
